Case 1:18-cr-00160-SEB-DML Document 141 Filed 03/06/20 Page 1 of 1 PageID #: 639




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     No. 1:18-cr-00160-SEB-DML
                                                      )
 SHALONDA COLEMAN,                                    ) -06
                                                      )
                               Defendant.             )


                          The Honorable Sarah Evans Barker, Judge
                                  Entry for March 6, 2020


        The defendant has filed a petition to enter a plea of guilty and plea agreement. IT IS,

 THEREFORE, ORDERED that the March 23, 2020 jury trial date previously assigned is

 VACATED for this defendant only. This cause will be assigned for hearing on the petition and

 for sentencing upon the disclosure of the pre-sentence report.




 Distribution:

 Dominic David Martin
 INDIANA FEDERAL COMMUNITY DEFENDERS
 dominic_d_martin@fd.org

 Matthew Rinka
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 matthew.rinka@usdoj.gov
